Appellant was convicted of murder in the second degree, and given five years in the penitentiary, and prosecutes this appeal. A number of exceptions were reserved by the appellant during the trial of the case. However, we will notice only two of them. One is to the testimony of Jim Washington, a witness for the State, who testified that Henry Parr, a son of the defendant, went to the place when the deceased fell, after receiving a mortal wound, about 100 feet distant from the place of the shooting, immediately after the shooting, and there said, apart from the defendant, and in his absence, "You are going to die, and go to hell." The defendant objected to the introduction of this evidence, because it in no way proved the guilt of this defendant, but was mere hearsay, and would inflame the minds of the jury, and prejudice him with the jury. The court overruled the objection, and permitted the witness to state it as res gestæ. The other exception is to the refusal of the court to give a charge to the jury on accomplice's testimony. Appellant, as to this, insisted that the State had introduced Henry Parr, a son of the defendant, as a witness for the State; and then, in the argument to the jury, the State treated said witness as an accomplice. As to the first bill of exceptions, involving the admission of the declaration of Henry Parr, a son of the defendant, made shortly after the homicide, we would observe that, if said Henry Parr be regarded as a co-conspirator in the homicide, with his father, J.H. Parr, and said declaration was made pending the conspiracy, and in furtherance thereof, or while the object of the conspiracy was being accomplished, and as a part of the res gestæ thereof, it might be admissible as evidence against the appellant. If we look to the record outside of the bill of exceptions — that is, to the statement of facts — there is *Page 495 
some testimony tending to show that said Henry Parr was acting in concert with the defendant before the homicide. The testimony tends to show that the defendant, after having the difficulty with the deceased in the morning, went to his home, some two or three miles from the village of Winchester, where the homicide occurred, and a short time after arriving there he and his son returned together to Winchester, carrying a gun with them. This son testifies that his father told him about having the difficulty with deceased in Winchester after he got home, "and that it looked to him like every time he went over there some negro would curse him out, and threaten him; and that hereafter he would carry his gun with him." The testimony also tends to show that immediately preceding the act of shooting the son seemed to be acting in concert with his father, and directly after the shooting, and before the deceased had breathed his last, he rushed up to where deceased was, and made the exclamation contained in the bill of exceptions, to-wit, "You are going to die, and go to hell." If this expression came from a co-conspirator with the appellant (that is, one conspiring with him in the killing), made immediately after the fatal shot was fired, it was admissible as a part of the res gestæ. If, however, there was no conspiracy between appellant and witness (and the testimony is by no means certain as to that), then the declaration of the witness, Henry Parr, was no part of the res gestæ, and was not admissible against the appellant, and was of a character to greatly prejudice him before the jury. In our opinion, the court, in this connection, should have properly instructed the jury to find whether or not there existed a conspiracy between father and son to commit the homicide. If they found such to be the case, they then might regard the testimony as a part of the res gestæ; otherwise to disregard it altogether. If this testimony was admissible against the defendant, as said before, it was only admissible against him as the declaration of a co-conspirator. This co-conspirator was used by the State as a witness against the defendant, and testified to some criminative facts against him, and from the bill of exceptions it appears that in the argument of the District Attorney the said witness was alluded to by him as an accomplice with the defendant in the homicide. The court failed to instruct the jury in regard to accomplice's testimony in connection with said witness. Appellant excepted to this failure of the court. The court, however, explains that this bill of exceptions was not called to his attention until the motion for a new trial was made. But, regardless of any exception taken at the time, if there was testimony tending to show that any of the witnesses upon whom the State relied for a conviction were accomplices, it was the duty of the court to give in charge to the jury the rule governing accomplice testimony. See, Winn v. State, 15 Tex.Crim. App., 171; Howell v. State, 16 Tex.Crim. App., 93; Anderson v. State, 20 Tex.Crim. App., 312; Stone v. State, 22 Tex.Crim. App., 185; Boren v. State, 23 Tex.Crim. App., 28. Now, the case resolves itself down to these two propositions: If the witness, Henry Parr, was not an accomplice — that is, a co-conspirator in *Page 496 
the homicide with the defendant — then his declaration at the time of the homicide ought not to have been admitted; if he was an accomplice in the homicide, and testified for the State against the defendant, then it was the duty of the court, in connection with his evidence, to have given a charge to the jury on accomplice testimony. Certainly, after having admitted the declaration of Henry Parr as a part of the res gestæ, on the ground that he was acting with the defandant in the homicide — this witness being introduced against appellant by the State — the court should have given a charge on accomplice testimony. Because of the errors discussed, the judgment in this case is reversed, and the cause remanded.
Reversed and Remanded.
HURT, Presiding Judge, absent.